United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2849
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Corey Owens,                            *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: March 7, 2005
                                Filed: July 13, 2005
                                 ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Corey Owens appeals the sentence the district court1 imposed after he pleaded
guilty to distributing cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) and
(b)(1)(C). His counsel has moved to withdraw and filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that the district court should not have
applied a career-offender enhancement because to do so it had to determine, in
violation of Blakely v. Washington, 124 S. Ct. 2531 (2004), that Owens’s prior
convictions were crimes of violence or controlled-substance offenses; counsel

      1
       The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
concedes, however, that Owens explicitly admitted to career-offender status in his
plea agreement. Owens has filed a pro se supplemental brief and a “Summary of
Arguments,” arguing that his plea was not knowing and voluntary in light of Blakely.

       Counsel’s argument fails. See United States v. Lucca, 377 F.3d 927, 934 (8th
Cir. 2004) (holding that Blakely was not implicated where defendant was sentenced
based solely upon facts admitted as part of guilty plea); cf. United States v. Nolan,
397 F.3d 665, 667 & n.2 (8th Cir. 2005) (where district court applied Armed Career
Criminal Act after finding that defendant had 2 predicate-offense convictions, no
Blakely/Booker2 issue existed because Supreme Court has consistently held that facts
of prior convictions are for court to determine, not jury). The pro se argument also
fails. See United States v. Parsons, 408 F.3d 519, 521-22 (8th Cir. 2005) (per curiam)
(development in law announced by Booker subsequent to defendant’s guilty plea did
not invalidate plea).

       Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75, 80 (1988), we find no nonfrivolous issues. Accordingly, we affirm, and we
grant counsel’s motion to withdraw.
                       ______________________________




      2
       United States v. Booker, 125 S. Ct. 738 (2005).

                                         -2-